DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species J in the reply filed on 12/14/2021 is acknowledged. Requirement for Restriction of 10/26/2021, the restriction requirement is deemed proper and is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitations "the shortening rate of the keel region" and “the shortening rate of the non-keel region.”  Claim 10 recites the limitation “the axial shortening rate.” There is insufficient antecedent basis for these limitations in the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Pub. No. 2008/0195191; hereinafter Luo).
Luo teaches the following regarding claim 1: a stent graft, comprising a plurality of wavy rings (2, 3) and membranes (4) (para. 0039, which describes graft membranes on the interior and the exterior of the wavy rings) connected and fixed to the plurality of wavy rings (para. 0039), wherein the stent graft comprises, in a circumferential direction, at least one keel region (adjacent stent sections on element 51) and a non-keel region (adjacent stent sections on element 52) connected with the keel region (Fig. 8; paras. 0042-0043), wherein the shortening rate of the keel region is less than the shortening rate of the non-keel region (para. 0043, where the rigid keel region shortens less than the flexible non-keel region).
Regarding claims 1 and 10, Luo is silent as to the exact lengths and therefore, the shortening rates and the axial shortening rates of the stent graft. It has been held that the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal lengths and shortening rates, needed to achieve the desired results, particularly to properly fit the anatomy of the patient’s vasculature. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the stent graft lengths and shortening rates, would have been obvious at the time of applicant's invention in view of the teachings of Luo. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.

Luo teaches the following regarding claim 3: the stent graft of claim 2, wherein the number of the at least one keel region is two (Figs. 7-8), and the two keel regions are symmetrically disposed in the circumferential direction of the stent graft (Figs. 7-8).  
Luo teaches the following regarding claim 10: the stent graft of claim 1, wherein the stent graft further comprises at least one proximal wavy ring (e.g., element 2) located at an end of the plurality of wavy rings (Figs. 7-8).

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of MacAtangay et al. (US Pub. No. 2010/0198333; hereinafter MacAtangay).
Luo teaches the limitations of the claimed invention, as described above. However, it is silent as to the values of the wave heights, the waves having different heights, and the values of the spacings between adjacent wavy segments. MacAtangay teaches a stent graft prosthesis comprising wavy rings (Figs. 1-13, 16A-19B; paras. 0004-0005). The device has wavy segments with varying wave heights and curvatures (Figs. 1B-1C, 4, 7-8, 10-11, 16A-19B, 22-29; paras. 0064, 0070, 0078, 0084-0091, 0100-0103). The varying wave heights can have a ratio from 0.7 to 1, and the varying wave spacing can have a ratio of 0.7 to 1 (paras. 0088-0091, 0100-0103). The different wave heights of MacAtangay are in the ranges from 3 to 15 mm and 8 to 18 mm (paras. 0088-0091, 0100-0103, 0144). The stent graft of MacAtangay also comprises the ratio of a wave height to the spacing between the adjacent wavy segments being about 1/4 to 3 and/or 1/4 to 3/2 (paras. 0088-0091, 0100-0103, 0144). 

Luo teaches the following regarding claim 4: the stent graft of claim 1, wherein the wavy rings comprise first wavy segments located in the at least one keel regions and second wavy segments located in the non-keel region (Figs. 7-8).
Luo teaches the following regarding claim 8: the stent graft of claim 7, wherein the first wavy segments comprise first proximal vertices (upper vertices on elements 3), and a connecting line between the first proximal vertices of two adjacent first wavy segments is parallel to the axis of the stent graft (Fig. 7, where a straight line connecting the proximal vertices, as shown in Figure A, below, is parallel to the longitudinal axis of the device).  

    PNG
    media_image1.png
    363
    498
    media_image1.png
    Greyscale

Figure A.

Luo teaches the following regarding claim 9: the stent graft of claim 8, wherein the first wavy segment further comprises first supporting bodies connected with two sides of the first proximal vertices, the first supporting bodies located on one side of the first proximal vertices are distributed in the axial direction parallel to the stent graft, and the first supporting bodies located on the other side of the first proximal vertices are disposed obliquely with respect to the axial direction of the stent graft (please see Figure A, above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774